Exhibit DUNDEE CORPORATION CONSOLIDATED FINANCIAL STATEMENTS AS AT AND FOR THE THREE MONTHS ENDED MARCH 31, 2009 DUNDEE CORPORATION CONSOLIDATED BALANCE SHEETS As at March 31, 2009 and December 31, 2008 (expressed in thousands of Canadian dollars) (unaudited) March 31, 2009 December 31, 2008 ASSETS Cash and cash equivalents $ 141,642 $ 167,584 Accounts receivable 393,528 406,076 Client accounts receivable (note 3) 437,227 389,282 Trading securities owned (note 4) 327,440 161,882 Available-for-sale securities (note 5) 142,695 294,730 Equity accounted investments (note 6) 157,708 160,339 Deferred sales commissions (note 7) 230,472 234,027 Capital, real estate and other assets (note 8) 522,013 526,256 Goodwill and other intangible assets (note 9) 739,806 740,784 Future income tax assets (note 18) 7,433 - TOTAL ASSETS $ 3,099,964 $ 3,080,960 LIABILITIES Bank indebtedness (note 10) $ 2,146 $ - Accounts payable and accrued liabilities 259,653 291,029 Client deposits and related liabilities (note 11) 469,021 408,647 Trading securities sold short (note 4) 36,743 43,951 Income taxes payable 6,550 8,472 Corporate debt (note 12) 528,542 529,507 Series 1 preference shares, DundeeWealth (note 13) 153,059 152,978 Preference shares, series 1 (note 13) 147,459 147,371 Future income tax liabilities (note 18) - 3,024 1,603,173 1,584,979 NON-CONTROLLING INTEREST 613,287 615,142 SHAREHOLDERS' EQUITY Share capital (note 14) Common shares 288,517 288,398 Contributed surplus 11,897 11,549 Retained earnings 595,817 604,075 Accumulated other comprehensive loss (note 15) (12,727 ) (23,183 ) 883,504 880,839 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 3,099,964 $ 3,080,960 The accompanying notes are an integral part of these consolidated financial statements. Commitments, contingencies and off-balance sheet arrangements (note 21) DUNDEE CORPORATION 1 DUNDEE CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended March 31, 2009 and 2008 (expressed in thousands of Canadian dollars, except per share amounts) (unaudited) March 31, 2009 March 31, 2008 REVENUES Management fees $ 89,578 $ 117,999 Redemption fees 3,667 3,848 Financial services 60,870 88,496 Real estate revenues 44,711 50,648 198,826 260,991 Investment income (note 16) 860 7,023 199,686 268,014 EXPENSES Selling, general and administrative 69,181 86,532 Variable compensation 40,897 61,004 Trailer service fees 25,935 34,279 Operating costs, real estate 31,129 34,870 167,142 216,685 OPERATING EARNINGS BEFORE INTEREST, TAXES, AND OTHER NON-CASH ITEMS 32,544 51,329 Amortization of deferred sales commissions 21,580 18,974 Depreciation, depletion and amortization 5,106 4,801 Interest expense 11,868 6,410 Share of losses of equity accounted investees (note 16) 1,963 340 Fair value adjustments (note 5) 9,046 75,885 Foreign exchange loss 860 3,064 Unrealized gain on exchangeable debentures - (507 ) OPERATING LOSS BEFORE UNDERNOTED ITEMS (17,879 ) (57,638 ) Dilution gains 252 423 (17,627 ) (57,215 ) Income taxes (note 18) Current 10,842 31,825 Future (14,061 ) (48,263 ) (3,219 ) (16,438 ) Non-controlling interest (6,164 ) (24,444 ) NET LOSS FROM CONTINUING OPERATIONS (8,244 ) (16,333 ) Earnings from discontinued operations of DundeeWealth, net of tax and non-controlling interest - 69 NET LOSS FOR THE PERIOD $ (8,244 ) $ (16,264 ) NET LOSS PER SHARE (note 19) Basic $ (0.11 ) $ (0.22 ) Diluted $ (0.11 ) $ (0.22 ) The accompanying notes are an integral part of these consolidated financial statements. DUNDEE CORPORATION 2 DUNDEE CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) For the three months ended March 31, 2009 and 2008 (expressed in thousands of Canadian dollars) (unaudited) ref March 31, 2009 March 31, 2008 NET LOSS FOR THE PERIOD $ (8,244 ) $ (16,264 ) Other comprehensive (loss) income Unrealized earnings (losses) on available-for-sale securities a 3,858 (75,837 ) Transfer of unrealized losses to net earnings b 8,047 53,137 Unrealized foreign currency gain on forward contract c 79 318 Unrealized foreign currency translation d (514 ) 4,858 Transfer of unrealized loss from foreign currency translation to net earnings e 609 - Share of other comprehensive gain (loss) of equity accounted investees f 1,186 (369 ) Non-controlling interest (2,809 ) 7,590 Other comprehensive income (loss) from operations 10,456 (10,303 ) COMPREHENSIVE INCOME (LOSS) FOR THE PERIOD $ 2,212 $ (26,567 ) a) Net of taxes of $ (130 ) $ 31,176 b) Net of taxes of $ (3,286 ) $ (21,705 ) c) Net of taxes of $ (8 ) $ (143 ) d) Net of taxes of $ 350 $ (1,787 ) e) Net of taxes of $ (249 ) $ - f) Net of taxes of $ (470 ) $ 159 The accompanying notes are an integral part of these consolidated financial statements. DUNDEE CORPORATION 3 DUNDEE CORPORATION CONSOLIDATED STATMENTS OF CHANGES IN SHAREHOLDERS' EQUITY For the three months ended March 31, 2009 and the year ended December 31, 2008 (expressed in thousands of Canadian dollars) (unaudited) Accumulated Other Common Contributed Retained Comprehensive Shares Surplus Earnings Loss Total Balance, January 1, 2008 $ 292,538 $ 7,513 $ 814,405 $ 1,320 $ 1,115,776 Net loss - - (196,192 ) - (196,192 ) Other comprehensive loss - - - (24,503 ) (24,503 ) Acquisition of Class A subordinate shares for cancellation (6,374 ) - (13,979 ) - (20,353 ) Issuance of Class A subordinate shares for cash 121 - - - 121 Issuance of Class A subordinate shares for non-cash consideration 45 - - - 45 Stock based compensation - 4,072 (159 ) - 3,913 Exercise of options 2,068 (36 ) - - 2,032 Balance, December 31, 2008 288,398 11,549 604,075 (23,183 ) 880,839 Net loss - - (8,244 ) - (8,244 ) Other comprehensive income - - - 10,456 10,456 Acquisition of Class A subordinate shares for cancellation (1,041 ) - (14 ) - (1,055 ) Stock based compensation - 348 - - 348 Exercise of options 1,160 - - - 1,160 Balance, March 31, 2009 $ 288,517 $ 11,897 $ 595,817 $ (12,727 ) $ 883,504 The accompanying notes are an integral part of these consolidated financial statements. DUNDEE CORPORATION 4 DUNDEE CORPORATION CONSOLIDATED STATMENTS OF CASH FLOWS For the three months ended March 31, 2009 and 2008 (expressed in thousands of Canadian dollars) (unaudited) March 31, 2009 March 31, 2008 OPERATING ACTIVITIES: Net loss from continuing operations for the period $ (8,244 ) $ (16,333 ) Non-cash items in net loss: Depreciation, depletion and amortization 26,686 23,775 Net investment loss (gains) 2,914 (1,567 ) Share of losses of equity accounted investees 1,963 340 Fair value adjustments 9,046 75,885 Unrealized gain on exchangeable debentures - (507 ) Dilution gains (252 ) (423 ) Future income taxes (14,061 ) (48,263 ) Non-controlling interest (6,164 ) (24,444 ) Stock based compensation 4,898 5,649 Other 5,565 298 22,351 14,410 Changes in: Accounts receivable 14,513 112,863 Accounts payable and accrued liabilities (12,223 ) (83,334 ) Bank indebtedness 2,146 85,547 Income taxes payable (2,183 ) (18,451 ) Trading securities owned and sold short, net (3,306 ) 81,087 Client accounts receivable, net of client deposits and related liabilities 12,429 (110,268 ) Development of land, housing and condominium inventory (18,056 ) (11,414 ) Other real estate working capital 2,290 15,277 CASH PROVIDED FROM OPERATING ACTIVITIES 17,961 85,717 INVESTING ACTIVITIES: Net investment in real estate assets (4,201 ) (9,752 ) Sales commissions incurred on distribution of mutual funds (18,025 ) (31,604 ) Proceeds from dispositions of corporate investments 3,694 101,757 Acquisitions of corporate investments (17,370 ) (22,762 ) Acquisition of shares from non-controlling interests - (70,679 ) Acquisitions of capital and other tangible assets (338 ) (7,270 ) CASH USED IN INVESTING ACTIVITIES (36,240 ) (40,310 ) FINANCING ACTIVITIES: Change in corporate debt (6,550 ) (19,523 ) Issuance of Class A subordinate shares, net of issue costs 1,160 142 Amounts deposited by non-controlling shareholders - 5,000 Acquisition of Class A subordinate shares, net of costs (1,055 ) - Net issuance (cancellation) of shares by subsidiaries 277 (588 ) Dividends paid by subsidiaries to non-controlling shareholders (1,495 ) (1,481 ) CASH USED IN FINANCING ACTIVITIES (7,663 ) (16,450 ) NET (DECREASE) INCREASE IN CASH DURING THE PERIOD (25,942 ) 28,957 Cash and cash equivalents, beginning of period 167,584 126,915 Change in net cash relating to discontinued operations - 200 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 141,642 $ 156,072 Cash flows from operating activities include the following: Interest paid $ 11,868 $ 6,410 Taxes paid $ 13,695 $ 51,680 The accompanying notes are an integral part of these consolidated financial statements. DUNDEE CORPORATION 5 DUNDEE CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS As at and for the three months ended March 31, 2009 and 2008 (tabular dollar amounts in thousands of Canadian dollars, except per share amounts) (unaudited) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND BASIS OF PRESENTATION These interim consolidated financial statements of Dundee Corporation (the “Company” or “Dundee Corporation”) have been prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”).Other than as described herein, these interim consolidated financial statements follow the same accounting principles and methods of application as those disclosed in notes 1 and 2 to the Company’s audited consolidated financial statements as at and for the year ended December 31, 2008 (“2008 Audited Consolidated Financial Statements”).The Company’s interim consolidated financial statements do not include all disclosures required by Canadian GAAP for annual consolidated financial statements and accordingly, should be read in conjunction with the 2008 Audited Consolidated Financial Statements. The preparation of interim consolidated financial statements in accordance with Canadian GAAP requires management to make estimates and assumptions that may affect the reported amounts of assets and liabilities, the disclosure of contingencies as at the date of the interim consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Changes in Accounting Policies On January 1, 2009, the Company adopted the amendments to the Canadian Institute of
